Hatchett, J., concurs. O’Cohhor, J., specially concurring: I am unable to agree with the statement in the opinion that the deceased was guilty of contributory negligence as a matter of law. It has long been settled law of this state, that the landlord, who rents various parts of a building to tenants and maintains control of stairs, hallways, etc., or other means of approach to the several parts of the building for the common use of the tenants, has the duty to use reasonable care to keep the premises in a reasonably safe condition. The B. Shoninger Co. v. Mann, 219 Ill. 242; Mueller v. Phelps, 252 Ill. 630; Wells v. Wise, 298 Ill. App. 252; Murphy v. Brichler, 305 Ill. App. 6. It has also been held that “The rule that a landlord, at common law, is not under obligation to keep lighted hallways and stairways, reserved by him for use of tenants, does not apply where, owing to some unusual construction of a hallway or passageway, a light is necessary to render it reasonably safe to persons lawfully using it.” 25 A. L. R. p. 1314, citing Brugher v. Buchtenkirch, 29 App. Div. 342, 51 N. Y. Supp. 464. This same rule is stated in 32 Amer. Juris. § 701, p. 576. It is there said: “The common-law liability of a landlord for the safe condition of approaches to, and the stairs and hallways in, premises used in common by different tenants, does not ordinarily require him to keep the ordinary halls and stairways lighted, and hence he is not ordinarily liable for injuries received by reason of the unlighted condition of this portion of the premises. However, if the construction of a stairway is such as to require artificial light, even in ordinary times, in order to make the use of the hall and stairway safe, the landlord may be held liable for negligence in failing to keep it lighted.” It has often been stated by this and some other courts that where there is no dispute in the evidence, the question is one of law for the court to decide. And in Sauter v. Hinde, 183 Ill. App. 413, cited in the opinion, the court said: “There is no dispute about the facts concerning her care and caution and the case rests solely upon her statements and the surrounding circumstances, that are not in dispute, as to whether she was exercising such care, and under such state of facts it becomes the duty of the court to determine as a matter of law as to whether she was in the exercise of such care.” And in Costello v. Farmers’ Bank of Golden Valley, 34 N. D. 131, 157 N. W. 982, the Supreme Court of North Dakota said: “While the question of contributory negligence is usually one of fact for the jury, yet where — as in the case at bar — the facts are not in dispute it becomes a pure question of law for the court.” There is no such orthodox rule. The language quoted from the two case's would be a correct statement of the law if but one reasonable conclusion could be drawn from the undisputed evidence. But where different conclusions might reasonably be drawn from the undisputed evidence, the question is one for the jury and not one of law for the court. In the instant case I am of opinion that two reasonable conclusions could be drawn from the undisputed evidence — one to the effect that the deceased was guilty of contributory negligence and another that he was not. But it was for the jury to draw the conclusions. Chicago & N. W. Ry. Co. v. Hansen, 166 Ill. 623; Best v. District of Columbia, 291 U. S. 411; Plodzien v. Segool, 314 Ill. App. 40; Turner v. Cummings, 319 Ill. App. 225, and other authorities there cited. In the Hansen case, Mr. Justice Cartwright, in delivering the opinion of the court in discussing the question of negligence said: “If there is no fixed rule of law applicable to all cases, yet the question of negligence in each particular case may become a question of law and come within the province of the court, so that a particular verdict may be directed, if the evidence in the case irs such that all reasonable men would be agreed in their conclusion from it. Where the facts are such that reasonable men of fair intelligence may draw different conclusions, the question of negligence must be submitted to the jury; but if the court can say that but one reasonable inference can be drawn from the facts, the court should act accordingly,” citing a number of Illinois cases.